United States Department of Labor
Employees’ Compensation Appeals Board

)
)
S.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Miami, FL, Employer
___________________________________________ )
Appearances:
Anthony Arenas, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0781
Issued: August 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 24, 2017 appellant, through her representative, filed a timely appeal from a
September 28, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective December 2, 2015, as she had no residuals of her accepted August 14,
1997 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On August 20, 1997 appellant, then a 32-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 14, 1997 she sustained injuries from a motor vehicle
accident while in the performance of duty. OWCP assigned File No. xxxxxx965 and accepted the
claim for cervical, lumbar and thoracic sprains, and later expanded the acceptance of the claim to
include a temporary aggravation of depression and adjustment reaction. Appellant had previously
filed claims with OWCP which have been administratively combined with the present file.4
Appellant stopped work on November 3, 1998, and has not returned.
The record reflects that appellant received intermittent medical treatment, to include once
in 2005, twice in 2007, once in 2008, once in 2010, once in 2012, once in 2013, and twice in 2014.5
From 2005 to 2014, her treatment for her work injuries was with Dr. Antonio DeFilippo, a Boardcertified psychiatrist.
In a December 16, 2014 report, Dr. DeFilippo advised that appellant remained under his
care for the treatment of severe depression, recurrent with anxiety. He explained that she continued
experiencing difficulty with lack of focus and concentration. Dr. DeFilippo indicated that
appellant’s symptoms were still present, were permanent, and she was therefore unable to work at
this time. He noted that her current treatment included medication and routine monitoring.6
On June 3, 2015 OWCP received a June 1, 2015 report of investigation from the employing
establishment’s Office of the Inspector General (OIG). The OIG report revealed that, for the
3

Docket No. 02-2236 (issued March 26, 2003). In the prior appeal, the Board found that appellant’s April 22, 2002
request for reconsideration was untimely filed and failed to demonstrate clear evidence of error.
4
Under File No. xxxxxx618, appellant alleged that on November 21, 1991, she sustained injuries from a dog bite
while in the performance of her federal duties. OWCP accepted the claim for a dog bite of the lower left leg. Under
OWCP File No. xxxxxx739, appellant alleged that on May 17, 1995 she injured her neck while in the performance of
duty. OWCP accepted the claim for a neck sprain. Under OWCP File No. xxxxxx260, appellant filed an occupational
disease claim (Form CA-2) on September 7, 1996 alleging a right hand condition due to casing mail in the performance
of duty. OWCP accepted the claim for right carpal tunnel syndrome. It combined these three cases, with File No.
xxxxxx618 as the master file number for these claims. None of the other cases combined under master File No.
xxxxxx618, including the master case, are open for benefits or are a part of the present appeal.
5

Additionally, in 2008 appellant sought treatment for her nonwork-related fibromyalgia.

6
Appellant also had a second opinion examination on May 20, 2008 with Dr. Melvin Drucker, a Board-certified
orthopedic surgeon. The record reflects that she has not seen an orthopedist since 2008.

2

period January 21 to May 26, 2015, appellant was engaged in activities which appeared to be
inconsistent with her injuries and medical restrictions.7 It was also noted that she saw
approximately 31 physicians for her work injuries. Additionally, the OIG report noted that
Dr. Shelly Wolland, a family practitioner and an attending physician, had a restricted medical
license. It indicated that they had referred the case to prosecution. The OIG alleged that appellant
consistently participated in physical activities inconsistent with her stated medical condition and
restrictions and failed to notify the employing establishment or the Department of Labor of her
ability to return to work in a full-duty capacity.
By memorandum dated June 17, 2015, OWCP described the OIG’s video surveillance, as
well as still photographs taken from the video surveillance. The report detailed appellant talking
on the cellphone, shopping, driving, pumping gas, lifting, pushing, pulling, bending, conversing
7

The OIG report contained a description of the activities they observed appellant performing in detail. OWCP
accepted as factual that on January 21, 2015, she was observed walking, driving to a psychologist’s office,
McDonald’s, Antique store, and Starbucks or Tijuana Flats restaurant, opening/closing doors and talking on a
cellphone, all in the presence of her daughter. On January 22, 2015 appellant was observed walking, bending, having
full use of her upper extremities, driving her daughter to a Starbucks, an apartment, unloading luggage from her jeep,
walking with her daughter while pulling a suitcase on Washington Avenue, Miami (for approximately one-quarter
mile). On January 23, 2015 she was observed walking, bending, having full use of her upper extremities, talking on
her cellphone (while driving and walking), driving with her daughter to a psychotherapist’s office, Starbucks, AT&T
store, Antiques and More store, Chic Fila Restaurant, and Whole Food Market. On January 30, 2015 appellant was
observed driving, walking, bending, carrying a stack of storage containers and placing them into a vehicle, standing,
socializing, smiling and laughing with her daughter and another person, in front of an Antiques and More Store.
On May 13, 2015 appellant was observed walking, standing, driving, eating in a restaurant, smiling, and laughing.
Additionally, at Home Depot, she was picking up a large box, placing it in a shopping cart and pushing this shopping
cart. Furthermore, appellant was observed dropping her daughter off at a Dentist Office or Tutoring place then driving
to several stores and picking up her daughter.
On May 15, 2015 appellant was observed driving, walking, opening/closing doors, going to J&M Fitness (gym) for
one hour, talking on cellphone, going to and shopping at a thrift store, standing, having full use of upper extremities,
keeping left arm bent while holding a tablet under this arm and simultaneously and using right arm to look through
clothes hanging from a rack, bending her neck to the right, extending/raising right arm above head and to her right
side, socializing with clerk at cash register, holding clothing items with her left arm and bending forward, squatting
while holding clothing items with her left arm and using right arm to go through clothing items on a rack, going
through clothing items with her right hand while bent forward approx. Ninety degrees, extending left arm, bending
down and picking up a large storage container with both upper extremities and loading it into her jeep, driving to a
store, bending neck forward, driving to apartment, unload the storage container from her jeep and pulling it to an
apartment on the top floor, driving to another store and drive home.
On May 18, 2015 appellant was observed driving, closing/opening doors, carrying a purse with her right arm and
another object with her right hand above her right shoulder, standing, bending, talking on a cellphone with her right
hand, bending both arms, bending her neck back and sideways, shopping while talking on cellphone, pushing a
shopping cart while walking and talking on a cellphone, reaching above her left shoulder with her left hand, full use
of upper extremities, and reaching with both arms.
On May 19, 2015 appellant was observed carrying items into her house numerous times from a black colored
vehicle. She was observed bending her neck forward, having full use of her upper extremities, walking, laughing,
smiling, and socializing.
On May 20, 2015 appellant was observed driving to and shopping at various stores, having full use of her upper
extremities, talking on her cellphone, carrying a shopping bag, walking, standing, bending forward 90 degrees,
opening/closing doors, bending neck forward, turning neck to the right, and abducting both shoulders.

3

with several individuals socially, getting in and out of a jeep-type vehicle, lifting a large suitcase,
plastic bins, and a large box from a vehicle, picking up a very large outdoor storage-type container
from her vehicle and carrying it upstairs to her apartment, reaching and sorting through clothes
racks at various heights, interacting in public places, laughing, and entering and leaving from a
public gym while dressed in workout clothing.
By letter dated June 23, 2015, OWCP referred appellant for a second opinion, along with
a statement of accepted facts (SOAF), a set of questions, and the medical record to with James A.
Jordan, M.D., a Board-certified psychiatrist. It also provided a copy of the OIG’s video
surveillance to the physician.
On that same date, OWCP also provided a copy of the SOAF and a copy of the OIG’s video
surveillance to Dr. DeFilippo. It requested his opinion as to whether appellant continued to have
residuals attributable to her August 14, 1997 work injury and whether she was capable of working.
OWCP also provided her with a copy of their letter to Dr. DeFilippo.
On June 26, 2015 OWCP referred appellant for a second opinion, along with a SOAF, a
set of questions and the medical record to Dr. Peter J. Millheiser, a Board-certified orthopedic
surgeon. It also provided a copy of the OIG’s video surveillance.
On July 7, 2015 OWCP again provided Dr. DeFilippo with the SOAF and a copy of the
OIG’s video surveillance.
In a July 13, 2015 report, Dr. Millheiser noted appellant’s history of injury and treatment
and provided examination findings. He noted that she cried during various parts of his
examination, but he found that she was in no acute distress. Dr. Millheiser found no cervical
tenderness, no trigger points, no spasm, normal cervical lordosis, no scars, no ecchymosis or
abrasions, normal scapula, no motor loss of the extremities, equal and active reflexes, no atrophy
of the upper or lower extremities, normal gait and station, no tilt, and no list. He noted that
appellant had mild restriction of cervical spine motion, no motor loss or atrophy in the upper
extremities, and found that sensory examination revealed hypesthesia in all the fingertips.
Dr. Millheiser advised that she did not use an orthosis. Regarding the thoracic spine, he found
mild restriction of thoracic spine motion and no tenderness. Dr. Millheiser found no thoracic spine
dysrhythmia, surgical scars, scoliosis, list, tilt, spasm, or trigger points. For the lumbar spine, he
found a normal gait and station, moderate restricted range of motion of the lumbar spine, no lumbar
tenderness present, no spasm, trigger points, tilt, list, or sciatic scoliosis. Dr. Millheiser also found
a normal motor examination of the lower extremities, hypesthesia of all the toes, equal knee and
ankle reflexes, negative straight leg raising, and no atrophy. He diagnosed cervical and lumbar
sprains, diabetic neuropathy, and depression by history. Dr. Millheiser noted while appellant had
multiple complaints in her cervical, thoracic, and lumbar spine, she had no significant objective
findings. He concluded that her examination was unremarkable. Dr. Millheiser explained that
there were no objective findings referable to appellant’s accident. He noted that he did not evaluate
her psychological problems, but as far as her orthopedic problems were concerned, there were no
objective findings and she could do the same work she was doing at the time of the accident.
Dr. Millheiser opined that appellant needed no further medical testing or treatment for her cervical
or lumbar spine.

4

In an August 17, 2015 report, Dr. DeFilippo noted that he could only offer a status
restricted to his specialty as her psychiatrist. He explained that appellant came under his care on
January 7, 2008 for the treatment of post-traumatic stress disorder and major depressive disorder.
Dr. DeFilippo indicated that he had previously opined that the August 14, 1997 employment injury
caused a decline to her mental stability. He indicated that appellant continued under his care for
the treatment of her mental disorders. Dr. DeFilippo explained that the primary cause of her
disability continued to be the physical injuries she suffered from the accident. He advised that it
was inappropriate for him to “complete the requested SOAF,” because the observer’s report and
questionnaire referred to appellant’s current physical status and limitations. Dr. DeFilippo
suggested that OWCP obtain opinions regarding her current physical status from her other treating
medical specialists.
By report dated September 30, 2015, Dr. Jordan described appellant’s history of injury and
treatment and noted examination findings. He also indicated that he had reviewed the SOAF,
which revealed that she had a temporary aggravation of depression and adjustment disorder.
Dr. Jordan found that appellant had fibromyalgia and herniated discs, and claimed to be in constant
pain. Additionally, appellant was on Metformin, because she weighed 190 pounds and did not
want to be a diabetic. Dr. Jordan also noted that she had joined a gym, but did not go, as she spent
most of her time in bed and “had no desire to do anything.” He advised that appellant was
periodically tearful during the examination, but she presented with no signs or symptoms of
anxiety or psychosis. Dr. Jordan explained that there was no evidence of any continued distress
associated with the accident of 1997. He confirmed that he had viewed the video and described
the video surveillance activities. Dr. Jordan opined that appellant’s temporary aggravation of
depression and adjustment reaction ended six to nine months after the accident, and explained that
she no longer had residuals of that condition, which had resolved. He opined that she could return
to her work as a letter carrier.
On October 21, 2015 OWCP issued a notice of proposed termination of compensation. It
proposed to terminate appellant’s wage-loss compensation and medical benefits under File No.
xxxxxx965 because that the weight of the medical evidence, as represented by the reports of
Drs. Millheiser and Jordan, established that the residuals of the work injury had ceased.
In response to the notice of proposed termination of compensation appellant submitted new
evidence.
In a November 18, 2015 report, Dr. Mariana Martinasevic, a Board-certified psychiatrist,
noted that she saw appellant for a second opinion regarding appellant’s ability to work as a mail
carrier. She related that appellant had a history of depressed mood, a disturbing level of anxiety,
lack of energy and motivation, limited social exposure, insomnia, and debilitating neck and back
pain since the accident while on duty as a mail carrier. Dr. Martinasevic found that appellant
continued with problems such as flash backs soon after the accident; but it had ceased. However,
she noted that appellant would continue to be upset after noticing a driver using a cellphone while
driving, since that was the cause for her accident. Dr. Martinasevic advised that appellant did not
have any substantial improvement in her emotional or overall functioning despite treatment with
a number of psychotropic medications. She noted that appellant continued to be treated with
Wellbutrin XL for almost a year, but had no significant benefit. The mood was described as
depressed with frequent crying spells, a sense of hopelessness and guilt. Appellant was having
sleepless nights and had to “have a TV on all night long in order to get some sleep.”
5

Dr. Martinasevic conducted a mental status examination and found that appellant presented with
symptoms of dysthymia and anxiety disorder. She opined that these symptoms appeared to “be
still very disturbing.” Dr. Martinasevic explained that there were previous attempts to address
these problems using alternative strategies (acupuncture, “natural remedies”) as well as
psychotherapy (brief engagement); however, no significant improvement was gained. She opined
that appellant did “not appear to be able to provide and/or sustain functional level expected for
[appellant’s] previous job. At this point, it would be nearly impossible to determine the correlation
between her present pathology and trauma caused by the car accident.”
In a November 25, 2015 report, Dr. Paul W. Wu, Board-certified in physical medicine and
rehabilitation, noted that he recently evaluated appellant in regard to her motor vehicle collision in
1997. He opined that her prognosis at this time was indefinite as she was a “chronic injured
worker.” Dr. Wu noted that appellant treats with multiple physicians. He diagnosed: lumbar disc
herniation, lumbar radiculopathy, chronic pain syndrome, and chronic low back pain. Dr. Wu
explained that appellant’s future plan continued to be interventions with possible medication if
indicated. He requested that she return for facet joint nerve blocks. Dr. Wu advised that appellant
had one performed a year ago that helped her for one week. He explained that, due to the long
duration since that testing, this would be repeated with plans to move forward to ablation if
indicated. Dr. Wu also noted that a review of her magnetic resonance imaging (MRI) scan revealed
an L5 annular tear, which might require an epidural or intradiscal procedure in the future and that
would be reassessed. He explained that, prognosis wise, appellant would “require continuing
medical care. [Appellant’s] condition is likely to last indefinitely.”
By decision dated December 2, 2015, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective December 2, 2015. It found that the weight of
medical evidence rested with Drs. Millheiser and Jordan, which supported that she no longer had
residuals of the accepted work-related conditions. OWCP explained that, while appellant
submitted reports from Drs. Martinasevic and Wu, neither physician seemed aware of appellant’s
actual accepted work-related conditions, or her actual abilities to drive, shop, walk, bend, twist,
and interact and socialize with people, which was inconsistent with the disability her physicians
described. It found that there was no current medical evidence reflecting recent treatment, which
cast doubt on their opinions. OWCP also noted that appellant provided no evidence she had been
in current treatment, which casts doubt on the employing establishment of the history understood
by Drs. Martinasevic and Wu, as they both appeared to believe that appellant was in constant need
of medical care. It explained that neither physician explained how or why appellant’s accepted
work injuries of sprains, adjustment reaction, and aggravation of depressive disorder would
remain, or how appellant’s current condition could be due to her accepted work conditions.
On December 28, 2015 appellant requested a hearing, which was held before an OWCP
hearing representative on August 8, 2016.
During the hearing, appellant testified that the other four or five second opinion physicians
she was sent to indicated that she continued to have work-related depressive disorder and she
cannot return to work, until she saw Dr. Jordan. She also argued that the SOAF that Dr. Jordan
used was erroneous because it stated that her claim was accepted for a temporary depressive
disorder. Appellant argued that her claim was accepted for a full-time depressive disorder, not
temporary and as such, this gave Dr. Jordan the wrong impression. She denied seeing the video
that revealed her various daily activities.
6

Appellant’s representative repeated appellant’s argument regarding the accepted
conditions listed in the SOAF, and as such he claimed the report of the psychiatrist was inaccurate.
He also argued that she must be shown a copy of the surveillance video provided to the physician
and be provided with an opportunity to explain to the physician her side of the observed activities.
Appellant’s representative argued that appellant was not given this opportunity. Furthermore, he
argued that Dr. Jordan’s opinion that her temporary aggravation ended six to nine months after the
accident was subjective, as Dr. Jordan did not see her then. Appellant’s representative further
argued that Drs. Millheiser and Jordan’s opinions were not based upon a proper factual history and
that the termination must be reversed, as appellant was not given the opportunity to give her side
about the video information.
Appellant testified that she did see a physician multiple times for her work injury in 2015
and saw Dr. DeFilippo almost monthly, as well as Dr. Wu. She testified that her MRI scan report
supported that her condition was due to the accident. Appellant also explained that, in relation to
the video surveillance and her ability to work, she was a single mother, and had to work with pain
unfortunately. She also argued that no one saw her at night when her daughter had to carry her to
bed almost daily as she could not afford to hire to do things for her. Additionally, while appellant
was able to engage in the activities seen in the video, they were part of her daily life to survive.
She explained that “she pays for it big time at night when she has to take so many pain pills.”
Appellant explained that she attempted to go to the gym and she was diagnosed with
diabetes. However, she made several attempts to exercise, but she could not do it, because of her
limitations and that she got out of the contract due to pain.
The record was held open for 30 days to allow for the submission of additional evidence.
No additional evidence was received.
By decision dated September 28, 2016, OWCP’s hearing representative affirmed the
December 2, 2015 decision. She found that the record contained no medical opinion evidence
from a physician, based upon a complete and accurate history, which addressed how appellant
could continue to have residuals of her accepted work injury of August 14, 1997. The hearing
representative found that the weight of the medical opinion evidence continued to rest with
Drs. Jordan and Millheiser. She found that the reports were based upon a proper factual and
medical history and were well rationalized, and supported that appellant no longer had residuals
of her accepted work injury. The hearing representative explained that there was no medical
opinion evidence from a physician that disagreed with the opinions of Drs. Millheiser and Jordan.
She found that OWCP met its burden of proof to terminate appellant’s medical and wage-loss
compensation benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to justify
modification or termination of benefits.8 Having determined that an employee has a disability

8

Curtis Hall, 45 ECAB 316 (1994).

7

causally related to his or her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.10 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.11
ANALYSIS
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective December 2, 2015, as she had no residuals of her accepted August 14,
1997 employment injury.
OWCP accepted that appellant sustained cervical, lumbar, and thoracic sprains, and later
expanded the acceptance of the claim to include a temporary aggravation of depression and
adjustment reaction due to her accepted August 14, 1997 employment injury. Following receipt
of an OIG Investigative Report and surveillance materials OWCP scheduled second opinion
evaluations with Drs. Millheiser and Jordan to evaluate the status of her accepted physical and
psychological conditions, and for recommendations for further medical treatment.
In a July 13, 2015 report, Dr. Millheiser noted appellant’s history of injury and treatment
and provided examination findings. He noted that, while she cried during various parts of his
examination, he found that she was in no acute distress. Dr. Millheiser found no cervical
tenderness, no trigger points, no spasm, normal cervical lordosis, no scars, no ecchymosis or
abrasions, normal scapula, no motor loss of the extremities, equal and active reflexes, no atrophy
of the upper or lower extremities, normal gait and station, no tilt, and no list. He found that
appellant had mild restriction of cervical spine motion, no motor loss or atrophy in the upper
extremities, and found that sensory examination revealed hypesthesia in all the fingertips.
Dr. Millheiser also advised that she did not use an orthosis. Regarding the thoracic spine, he found
mild restriction of thoracic spine motion and no tenderness. Dr. Millheiser found no thoracic spine
dysrhythmia, surgical scars, scoliosis, list, tilt, spasm, or trigger points. He examined the lumbar
spine and found a normal gait and station, moderate restricted range of motion of the lumbar spine,
no lumbar tenderness present, no spasm, trigger points, tilt, list, or sciatic scoliosis. Dr. Millheiser
also determined that appellant had a normal motor examination of the lower extremities,
hypesthesia of all the toes, equal knee and ankle reflexes, negative straight leg raising, and no
atrophy. He diagnosed cervical and lumbar sprains, diabetic neuropathy, and depression by
history. Dr. Millheiser noted while appellant had multiple complaints in her cervical, thoracic,
and lumbar spine, she had no significant objective findings. He noted that her examination was
unremarkable. Dr. Millheiser explained that there were no objective findings referable to
appellant’s accident. He explained that he did not evaluate her psychological problems, but as far
as her orthopedic problems are concerned, there were no objective findings and she could do the
9

Jason C. Armstrong, 40 ECAB 907 (1989).

10

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

11
L.H., Docket No. 17-1859 (issued May 10, 2018); Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB
660 (2003).

8

same work she was doing at the time of the accident. Dr. Millheiser opined that appellant needed
no further medical testing or treatment for her cervical or lumbar spine. The factors that comprise
the evaluation of medical opinion evidence include the opportunity for and thoroughness of
examination, the employing establishment or completeness of the physician’s knowledge of the
facts and medical history, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.12 The Board finds that the report of Dr. Millheiser provided
appropriate objective findings and explained his opinion that appellant’s orthopedic conditions had
resolved without residuals and required no further medical testing or treatment. The Board finds
that he explained with rationale how her condition had resolved.
By report dated September 30, 2015, Dr. Jordan described appellant’s history of injury and
treatment and noted examination findings. He also indicated that he had reviewed the SOAF,
which revealed that she had a temporary aggravation of depression and adjustment disorder.
Dr. Jordan explained that appellant was periodically tearful during the examination, however, she
presented with no signs or symptoms of anxiety or psychosis. He determined that there was no
evidence of any continued distress associated with the accident of 1997. Dr. Jordan confirmed
that he had viewed the video and described the video surveillance activities. He opined that
appellant’s temporary aggravation of depression and adjustment reaction ended six to nine months
after the accident, and explained that she no longer had residuals of that condition, which had
resolved and could return to her work as a letter carrier. The Board notes that Dr. Jordan examined
her, provided findings and explained how he arrived at his conclusion that appellant no longer
suffered residuals from her accepted condition.
The Board finds that the reports from Drs. Millheiser and Jordan are sufficiently detailed
and based upon a proper history of injury such that they are entitled to the weight of medical
evidence. They provided sufficient medical rationale, based upon an accurate history, and
appellant’s examination findings, to support their opinions that she no longer has disability or
residuals related to her accepted work injury.
In support of her continuing mental disability appellant relied upon the records of
Dr. DeFilippo. The Board notes that Dr. DeFilippo, the treating physician was provided with the
same SOAF and the same OIG video. Dr. DeFilippo provided an August 17, 2015 report and
noted that he could only offer a status update restricted to appellant’s specialty as his psychiatrist.
He explained that appellant came under his care on January 7, 2008 for the treatment of posttraumatic stress disorder and major depressive disorder. Dr. DeFilippo indicated that he had
previously opined that the August 14, 1997 injury caused a decline to her mental stability. He
indicated that appellant continued under his care for the treatment of her mental disorders.
Dr. DeFilippo explained that the primary cause of her disability continued to be the physical
injuries she suffered from the accident. He advised that it was inappropriate for him to comment
because the observer’s report and questionnaire referred to appellant’s current physical status and
limitations. However, Dr. DeFilippo did not explain why she continued to suffer residuals from
her accepted employment injuries. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship.13
This is particularly important in light of the surveillance from the OIG which evinced appellant’s
12

See C.D., Docket No. 17-1623 (issued February 20, 2018); see also M.D., 59 ECAB 211 (2007).

13

S.E., Docket No. 08-2214 (issued May 6, 2009).

9

current mental state in the form of her activities of daily living. Additionally, Dr. DeFilippo never
indicated that he disagreed with the findings of Dr. Jordan. Therefore, for these reasons, his
opinion is insufficient to establish appellant continues to have residuals of her accepted work
injury.
Likewise, the Board notes that the November 18, 2015 report from Dr. Martinasevic does
not support continued residuals of the accepted orthopedic injury. While Dr. Martinasevic advised
that appellant’s symptoms appeared to be very disturbing and with no significant improvement
after treatment, she opined “at this point, it would be nearly impossible to determine the correlation
between [appellant’s] present pathology and the trauma caused by her car accident.” The Board
has held that speculative and equivocal medical opinions regarding causal relationship have no
probative value.14 Furthermore, Dr. Martinasevic did not address the surveillance video, nor did
she discuss Dr. Jordan’s opinion. Her opinion is insufficient to support that appellant continues to
have residuals of her accepted work injury.
Additionally, in a November 25, 2015 report, Dr. Wu noted that appellant was in a car
accident in 1997 and opined that her condition is likely to last indefinitely. However, he did not
explain how he arrived at this conclusion. Terms such as “probably” or “likely” need not constitute
a speculative opinion, depending upon the context of usage. Such words may mean that the
physician is expressing reasonable certainty, as opposed to absolute certainty.15 However, without
a rationalized opinion explaining how her condition was going to last indefinitely, the report from
Dr. Wu is of limited probative value. Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.16 Dr. Wu’s opinion is insufficient to support that
appellant continues to have residuals of her accepted work injury.
Because appellant no longer has residuals or disability related to her accepted employment
conditions, OWCP properly terminated her wage-loss compensation and medical benefits effective
December 2, 2015.
On appeal appellant’s representative argues that the report from the second opinion
physician was not valid because the superseding SOAF made mention of a surveillance video and
that appellant was not provided with a copy of the video surveillance for comment. He also argued
that she was not given the opportunity to explain her activities and how she was accomplishing
them with the aid of medication before or after. However, the record reflects that a copy of the
video was provided to appellant’s physician, by letter dated June 23, 2015 and he was afforded an
14

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
15

S.T., Docket No. 08-1675 (issued May 4, 2009).

16
J.M., 58 ECAB 478 (2007); D.E., 58 ECAB 448 (2007); G.G., 58 ECAB 389 (2007); L.D., 58 ECAB 344 (2007);
A.D., 58 ECAB 149(2006).

10

opportunity to provide his opinion regarding the contents. Furthermore, he argued that did not
indicate whether the physicians were given a full or unedited version of the video surveillance and
thus it was not a truthful picture of appellant’s abilities. The Board notes that there is no indication
that any of the physicians were provided with anything other than the video described. The Board
notes that his arguments regarding the SOAF and does not find any evidence of any misleading
material. The SOAF correctly identified the accepted mental conditions as temporary. The Board
notes that these arguments have been addressed and do not show that OWCP committed any error
when it met its burden to terminate her compensation and medical benefits effective
December 2, 2015.
CONCLUSION
The Board finds that OWCP met its burden of proof in terminating appellant’s wage-loss
compensation and medical benefits effective December 2, 2015, as she had no residuals of her
accepted August 14, 1997 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

